DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-2022 has been entered.
Election/Restrictions
Claims 1-4 and 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-25-2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US#6434143).
Regarding claim 5, Yoo discloses a human remains processing center comprising: a plurality of vessels 110,120,…190; and an interconnected resource element that connects the vessels when assembled in the processing center (col. 3, lines 42-46, and col. 4, line 65, to col. 5, line 9, central control system); wherein the interconnected resource element provides temperature and humidity (moisture) control.
Regarding claim 7, further comprising a rack structure (floors F1-F4) configured to pack the plurality of vessels in an interior space of a building (buildings A-C) while providing access to (allowing control of) the interconnected resource element.
Regarding claim 8, wherein the rack structure is configured to removably pack a portion of the plurality of vessels in a vertical dimension (see vertical floors F1-F4, Fig. 2).
Regarding claim 11, comprising a modular system 100 that packs a desired configuration (Fig. 2-3) of the plurality of vessels in an interior space of a building (buildings A-C) while providing access to (allowing control of) the interconnected resource element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US#6434143).
Regarding claim 6, the specific number of vessels is not a critical feature of the invention, and Yoo invites changes to the number of vessels (col. 3, lines 50-51, “designable to take any shape in consideration of the environments”). Therefore, it would have been an obvious design consideration to include 3 to 500 vessels, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the specific shape of the rack structure is not a critical feature of the invention, and Yoo invites change to the shape of the rack structure (col. 3, lines 50-51, “designable to take any shape in consideration of the environments”). Therefore, it would have been an obvious design consideration to utilize a hexagonal shaped structure as a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive in-part regarding the previous prior art rejection of claim 5.  The examiner agrees Adair (US#2010/0162639) does not disclose one of the now claimed resource features.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677